Citation Nr: 0022761	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chest pains.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a cholecystectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1994 to October 
1997.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a statement on appeal received in May 1999, the veteran's 
representative raised the issues of entitlement to increased 
(compensable) ratings for service-connected residuals of 
sarcoidosis, and history of left shin splints, as well as 
sought to reopen claims for service connection for 
polyarthralgia, right and left knee disabilities, and 
disability manifested by dizzy spells.  As these issues were 
raised more than one year after notice of the rating decision 
on appeal, they are not for consideration by the Board in 
this appeal, and are referred to the RO for appropriate 
action.


REMAND

Service medical records were provided to the RO by the 
National Personnel Records Center (NPRC) in January 1998.  
Such records do not contain a service separation examination.  
However, a report of laboratory inquiry contained in the 
provided service medical records reflects laboratory test 
specimens, including blood and urine, were collected from the 
veteran in late September and early October 1997.  Such 
report suggests the veteran underwent clinical evaluation at 
that time, to include a possible separation examination.  
Moreover, the results of such tests are not of record.  In an 
April 2000 written presentation, the veteran's representative 
requested that the service separation examination be 
associated with the claims file prior to a final Board 
decision.  In a January 1998 response to a Request For 
Information (VA Form 70-3101-4), the NPRC noted that the 
veteran's service records were at Fort Benjamin Harrison, 
Indiana.  However, the veteran's DD Form 214, and service 
medical reports of record dated in August 1997, reflect the 
veteran's last duty assignment was at the Fort Sam Houston, 
Texas Brooke Army Medical Center.

Under the circumstances, to help the veteran complete his 
application for benefits, the RO should attempt to obtain any 
additional service medical records, including any available 
report of separation examination.  38 U.S.C.A. § 5103; Hayre 
v. West, No. 98-7046 (Fed.Cir. Aug. 16, 1999).  On remand, 
the veteran may also submit any additional evidence and 
argument in support of his claims on appeal.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).

1.  The RO should contact the Fort Sam 
Houston, Texas and Fort Benjamin 
Harrison, Indiana medical facilities and 
request all service medical records of 
the veteran, including any available 
report of service separation examination.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


